938 A.2d 982 (2007)
Ex rel John SINGLETON
v.
Sylvester JOHNSON, Police Commissioner, Philadelphia Police Department,
Petition of John Singleton.
No. 396 EAL 2007.
Supreme Court of Pennsylvania.
December 12, 2007.

ORDER
PER CURIAM.
AND NOW, this 12th day of DECEMBER, 2007, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Commonwealth can prevail in a common law forfeiture matter where it did not offer evidence that the items Petitioner sought to have returned were linked to the crimes to which he pled guilty?